Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered April 24, 2006, convicting defendant, after a *275jury trial, of robbery in the first degree and attempted robbery in the third degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 20 years to life, unanimously reversed, on the law, and the matter remanded for a new trial.
The court improperly denied defendant’s request to proceed pro se when, during the court’s inquiry, defendant revealed that he had problems with memory. As the People concede, the court’s conclusion that defendant did not possess sufficient memory for self-representation was not a proper basis to deny the request (see People v Reason, 37 NY2d 351 [1975]). Contrary to the People’s argument, defendant made a clear and unequivocal request to represent himself. He clearly differentiated that request from his prior request for new counsel, which the court had already denied (compare People v Gillian, 8 NY3d 85 [2006]). We have considered and rejected the People’s remaining arguments. Concur—Saxe, J.P., Sullivan, Gonzalez, Catterson and Kavanagh, JJ.